Citation Nr: 0525291	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  99-20 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for residuals of a 
postoperative deviated septum.

4.  Entitlement to service connection for residuals of an 
injury of the left knee, including arthritis.

5.  Entitlement to service connection for arthritis of 
multiple joints, including the low back, left foot, left 
ankle and toes, and left hip.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
malocclusion with mandibular prognathism.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for major 
depression and an anxiety disorder, including secondary to 
service-connected left elbow and right wrist disabilities.

8.  Entitlement to an evaluation in excess of 10 percent for 
residuals, fracture of the right distal radius and 
carponavicular.

9.  Entitlement to an evaluation in excess of 10 percent for 
residuals, fracture of the left radial head.

10.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and a VA psychiatrist


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1972 to September 
1974.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from January 1999, May 1999, July 2002, and 
June 2003 rating decisions of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (RO) in 
Wichita, Kansas.  In December 2003, the veteran testified in 
support of these claims at a hearing held before a Decision 
Review Officer at the RO in December 2003.  

The RO has characterized one of the claims on appeal as 
entitlement to major depression and an anxiety disorder 
secondary to service-connected left elbow and right wrist 
disabilities, but the veteran's appeal with regard to his 
psychiatric claim is more appropriately characterized as is 
noted on the title page of this decision.  This is so because 
the RO previously denied the veteran this claim and that 
decision is final.  The veteran must therefore submit new and 
material evidence to reopen the claim.  The Board 
acknowledges that, in a rating decision dated June 2003, the 
RO reopened the veteran's claim and then denied it on its 
merits. However, the matter of whether new and material 
evidence has been received to reopen a claim is a material 
legal issue that the Board is required to address on appeal 
even when an agency of original jurisdiction reopens and 
denies the claim on its merits.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a VA Form 9, Appeal to Board of Veterans' Appeals, dated 
in July 2003, the veteran's representative requested a 
hearing before the Board at the RO.  The veteran, in a VA 
Form 9, dated in April 2004, requested a hearing before the 
Board in Washington, DC.  The Board sent the veteran a letter 
in July 2005, in an attempt to clarify his wishes for a 
hearing.  In response, the veteran has indicated that he 
desires a hearing before the Board at the RO.  Accordingly, 
this case must be REMANDED so that the requested hearing may 
be scheduled.

This case is remanded to the AMC for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge of 
the Board at the RO.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 Department of Veterans Affairs


